Citation Nr: 9931211	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
connection for bilateral hearing loss has been submitted.

3.  Whether new and material evidence sufficient to reopen 
the previously denied claim for entitlement to service 
connection for ear fungus has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for tinnitus, bilateral hearing loss, and 
ear fungus was denied.  The issues of whether new and 
material evidence sufficient to reopen the previously denied 
claims for service connection of bilateral hearing loss and 
ear fungus are the subject of a remand immediately following 
this decision.


FINDINGS OF FACT

The veteran has not provided competent medical evidence of a 
nexus between his currently diagnosed tinnitus and his active 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection of tinnitus.  38 U.S.C.A. §§ 1110 (West 
1991), 5107 (West 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran contends that he currently suffers from tinnitus 
which is the result of his active service.  To this end, he 
has presented competent medical evidence, in the form of a 
private July 1976 audiological examination report, that he 
suffers from tinnitus and dizziness.  However, he has not 
presented competent medical evidence that his currently 
diagnosed tinnitus is etiologically linked to his active 
service. 

The veteran has averred that his service medical records are 
incomplete.  Documentation from the National Personnel 
Records Center (NPRC) dated in June 1996 concurs, identifying 
the veteran's file as a "records reconstruction case."  
Those records that are now before the Board include service 
medical records dated from March 1943 to February 1944.  It 
would appear, therefore, that any records of treatment 
accorded him overseas is missing.  Yet, the Board notes that 
the veteran's reports of medical examination at entrance to 
and discharge from active service, dated in September 1942 
and January 1946, are of record.  These documents reveal no 
complaints, defects, abnormalities, diagnoses or any other 
negative findings concerning the veteran's ears.  Rather, 
hearing is recorded at 20 of 20 whispered voice, bilaterally, 
at entrance into active service and 15 of 15 whispered voice, 
bilaterally, at discharge.  In both reports, the examiners 
noted, specifically, no abnormalities in the ear, nose, and 
throat.

Nonetheless, the veteran's discharge physical does evidence 
that he sustained a head injury in December 1944, which 
required 10 days' hospitalization.  The examiner conducting 
the discharge physical, however, indicated that he felt no 
residual disability would arise from this injury.

While it is not possible to determine from the records 
present before the Board whether the veteran was exposed to 
acoustic trauma, the Board notes that it accepts the veracity 
of the veteran's statements for the purpose of well-grounding 
his claim.  Even if treatment records from the veteran's 
overseas service, including the records of his 
hospitalization for his head trauma, could be obtained, they 
would prove only the truthfulness of the averred acoustic 
injury.  These records would not establish an etiological 
link between the inservice head trauma, or averred acoustic 
trauma, and his current tinnitus.

The claims file is bereft of any medical evidence, findings, 
or statements linking the veteran's current tinnitus to any 
inservice injury or disease.  Rather, the earliest medical 
evidence of record reflecting a diagnosis of tinnitus is 
dated in February 1976-more than 30 years after the 
veteran's discharge from active service.  

The Board notes that the veteran has presented statements of 
two witnesses.  The first states he knew the veteran before 
his active service and immediately after his return, and that 
the veteran exhibited hearing problems upon his return from 
active service that he did not have before.  The second 
states he served with the veteran and was aware that the 
veteran was grounded from flight duty due to hearing 
problems.  While the veteran's witnesses are competent to 
testify as to their observations of the veteran before, 
during, and after active service, and of his complaints, the 
record does not show that the veteran's witnesses have the 
medical expertise or training to provide opinions on clinical 
findings regarding the etiology, nature or extent of the 
veteran's tinnitus.  Thus, their statements do not constitute 
the competent evidence required to make the veteran's claims 
well-grounded.  Furthermore, the witnesses' statement do not 
constitute competent medical evidence for the purposes of 
showing an etiological link between the veteran's current 
complaints and any inservice head trauma or acoustic trauma.  
As indicated earlier, no medical evidence has been submitted 
establishing such a link.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran has testified before the undersigned member of 
the Board that he experiences a ringing in his ears which is 
persistent and has existed continuously since his active 
service.  And, his witnesses' statement corroborate his 
testimony.  Thus, the veteran argues, in essence, that these 
statements provide evidence of continuity of symptomatology.  
Yet, the Board notes that competent medical evidence is still 
required to etiologically relate the veteran's current 
tinnitus to his post-service hearing complaints and symptoms.  
Savage v. Gober, 10 Vet. App. 489 (1997) (notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology and "noting" during service with respect to 
both hip and back conditions, medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms). 

The veteran has presented his own statements and testimony 
regarding the cause of his current tinnitus.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his tinnitus, or its 
relationship to service.  Consequently, his statements and 
testimony are competent with regard to his subjective 
complaints and history; but they do not constitute competent 
medical evidence for the purposes of showing a nexus between 
current complaints and service.  See Espiritu, Grottveit, 
supra.

As the veteran has presented no evidence, other than his own 
allegations and the lay testimony of his witnesses, to 
establish a nexus between his current tinnitus and his 
inservice head trauma, or between his current tinnitus and 
claimed acoustic trauma or any other injury or disease, his 
claim for service connection for tinnitus is not well-
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case, which informed 
the veteran of the reasons his claims had been denied.  Also, 
by this decision, the Board informs the veteran of the type 
of evidence needed to make his claims well grounded.  The 
Board also notes that, unlike Robinette, the veteran in this 
case has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), the United States Court of Appeals for 
Veterans Claims rejected the argument that 38 C.F.R. 
§§ 3.103(a), 3.159(a); VA Adjudication Procedure Manual M21-
1, Part III, para. 1.03(a) and Part IV, para. 2.10(f); and 
policies set forth in other VA documents require VA to assist 
the claimant in developing facts pertinent to the claim even 
though a well-grounded claim had not yet been submitted.  The 
Court concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim can not be legal error.  Consequently, the 
Board sees no basis upon which to comply with the 
representative's request in this regard.


ORDER

The veteran's claim for entitlement to service connection for 
tinnitus is denied.


REMAND

As indicated above, in the Introduction, the veteran also 
seeks service connection for bilateral hearing loss and ear 
fungus.

The Board notes that the RO previously denied service 
connection for bilateral hearing loss and ear fungus in an 
April 1977 rating decision, notice of which was given the 
veteran in May 1977.  As such, the issue is properly whether 
or not the veteran has submitted new and material evidence 
sufficient to reopen the previously denied claims for 
bilateral hearing loss and ear fungus.  The RO issued a 
letter notifying the veteran that these claims had previously 
been denied and indicating that the veteran needed to submit 
new and material evidence to reopen them in March 1997.  Yet, 
the RO identified both issues as those of service connection 
in its October 1997 statement of the case and did not give 
the veteran notice of the laws and regulations governing the 
finality of decisions or the reopening of previously denied 
claims. 

This case is therefore REMANDED to the RO for the following 
actions:

The RO should furnish the veteran and his 
representative with a supplemental 
statement of the case which clearly 
indicates whether these claims have been 
reopened and should include the 
applicable laws and regulations governing 
the finality of decisions, the submission 
of new and material evidence, and the 
reopening of previously denied claims, 
e.g., 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The RO should then give the 
veteran and his representative a 
reasonable period of time within which to 
respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to ensure compliance with due process 
considerations and to obtain additional evidence.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals







